
	
		II
		112th CONGRESS
		2d Session
		S. 2106
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2012
			Mr. Brown of Ohio (for
			 himself, Mr. Begich,
			 Mr. Sanders, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a grant program for automated
		  external defibrillators in elementary schools and secondary
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 Josh Miller Helping Everyone Access
			 Responsive Treatment in Schools Act of 2012 or the
			 Josh Miller HEARTS
			 Act.
		2.Grant program for
			 automated external defibrillators
			(a)Program
			 requiredThe Secretary of Education shall carry out a program
			 under which the Secretary makes grants, to local educational agencies, to be
			 used by the local educational agencies for one or both of the following:
				(1)To purchase
			 automated external de­fi­bril­la­tors for use in elementary schools and
			 secondary schools served by the local educational agency.
				(2)To provide training to enable elementary
			 schools and secondary schools served by the local educational agency to meet
			 the requirements of subsection (d)(1), but only if automated external
			 defibrillators are already in use at such schools or are acquired through this
			 program.
				(b)Eligibility
				(1)Local educational
			 agenciesTo be eligible to receive a grant under this section, a
			 local educational agency shall submit an application to the Secretary at such
			 time, in such form, and containing such information as the Secretary may
			 require.
				(2)Elementary and
			 secondary schoolsTo be
			 eligible to receive an automated external defibrillator through a grant under
			 this section, a school may be any public or private school served by the local
			 educational agency, except that an Internet- or computer-based community school
			 is not eligible.
				(c)Matching funds
			 required
				(1)In
			 generalTo be eligible to receive a grant under this section, the
			 local educational agency shall provide matching funds from non-Federal sources
			 equal to not less than 25 percent of the amount of the grant.
				(2)WaiverThe Secretary shall waive the requirement
			 of paragraph (1) for a local educational agency if the number of children
			 counted under section 1124(c)(1)(A) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6333(c)(1)(A)) for the local educational agency is 20
			 percent or more of the total number of children aged 5 to 17, inclusive, served
			 by the local educational agency.
				(d)Training and
			 coordination requiredA local
			 educational agency that receives a grant under this section shall demonstrate
			 that, for each elementary and secondary school at which the automated external
			 defibrillators are to be used—
				(1)there are not less than 5 individuals at
			 the school who—
					(A)are employees or
			 volunteers at the school;
					(B)are at least 18
			 years of age; and
					(C)have successfully
			 completed training, with the expectation that the certification shall be
			 maintained, in the use of automated external defibrillators and in
			 cardiopulmonary resuscitation, conducted by the American Heart Association, the
			 American Red Cross, the National Safety Council, or another nationally
			 recognized organization offering training programs of similar caliber;
					(2)local paramedics and other emergency
			 services personnel are notified where on school grounds the automated external
			 defibrillators are to be located; and
				(3)the automated
			 external defibrillators will be integrated into the school’s emergency response
			 plan or procedures.
				(e)PriorityIn
			 making grants under this section, the Secretary shall give priority to
			 schools—
				(1)that do not already have an automated
			 external defibrillator on school grounds;
				(2)at which a significant number of students,
			 staff, and visitors are present on school grounds during a typical day;
				(3)with respect to which the average time
			 required for emergency medical services (as defined in section 330J(f) of the
			 Public Health Service Act (42 U.S.C. 254c–15(f))) to reach the school is
			 greater than the average time required for emergency medical services to reach
			 other public facilities in the community; and
				(4)that have not received funds under the
			 Rural Access to Emergency Devices Act (42 U.S.C. 254c note).
				(f)ESEA
			 definitionsThe terms used in
			 this section shall have the meanings given to such terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(g)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of the fiscal years
			 2013 through 2018.
			
